                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                   CHARLESTON DIVISION

MARIO PEARSON,

                               Plaintiff,

v.                                                    CIVIL ACTION NO. 2:19-cv-00321

CAPTAIN THOMPSON, et al.,

                               Defendants.

                          MEMORANDUM OPINION AND ORDER

       Pending before the Court is Defendants’ Motion to Dismiss Count II of Plaintiff’s

Complaint Alleging Infliction of Emotional Distress and Outrageous Conduct. (ECF No. 6.) For

the reasons discussed more fully below, the Court GRANTS the motion. (ECF No. 6.)

                                             I. BACKGROUND

       In his Complaint, Plaintiff alleges that Defendants, Correctional Officers employed by the

West Virginia Regional Jail and Correctional Facility Authority and assigned to South Central

Regional Jail where Plaintiff is housed, used excessive force against Plaintiff on or about October

28, 2017. (ECF No. 1-1 at 1, ¶ 2.) Specifically, Plaintiff alleges that Defendants unnecessarily

sprayed him with Oleoresin Capsicum (“O.C.”), restrained him, and then placed him in a restraint

chair for an excessive period of time. (See id. at 2, ¶ 7.)

       On January 30, 2019, Plaintiff filed this action in the Circuit Court of Kanawha County

West Virginia, against Defendants regarding the above alleged excessive force incident alleging

the following claims:      assault and battery (Count I); intentional infliction of emotional



                                                  1
distress/outrageous conduct (“IIED”) (Count II); and Violations of 18 U.S.C. § 1983 (Count IV)1.

(See id. at 5–7.)            Further, at the end of his Complaint, Plaintiff requests general damages,

including those for “emotional and mental distress, among others.” (Id. at 7.)

           Defendants subsequently removed the action to this Court, (ECF No. 1), and filed the

present motion to dismiss Count II. (ECF No. 6.) Plaintiff timely responded to the motion.

(ECF No. 8.) Defendants did not file a reply. As such, the motion is fully briefed and ripe for

adjudication.

                                                 II. LEGAL STANDARD

           In general, a pleading must include “a short and plain statement of the claim showing that

the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2); see McCleary-Evans v. Md. Dep’t of

Transp., State Highway Admin., 780 F.3d 582, 585 (4th Cir. 2015) (stating that this requirement

exists “to give the defendant fair notice of what the . . . claim is and the grounds upon which it

rests” (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007))). To withstand a motion to

dismiss made pursuant to Federal Rule of Civil Procedure 12(b)(6), a complaint must plead enough

facts “to state a claim to relief that is plausible on its face.” Wikimedia Found. v. Nat’l Sec.

Agency, 857 F.3d 193, 208 (4th Cir. 2017) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)).

“A claim has facial plausibility when the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556

U.S. at 678. Stated another way, the factual allegations in the complaint “must be sufficient ‘to

raise a right to relief above the speculative level.’” Woods v. City of Greensboro, 855 F.3d 639,

647 (4th Cir. 2017) (quoting Twombly, 550 U.S. at 555). Well-pleaded factual allegations are



1
    There is no Count III.
                                                       2
required; labels, conclusions, and a “formulaic recitation of the elements of a cause of action will

not do.” Twombly, 550 U.S. at 555; see also King v. Rubenstein, 825 F.3d 206, 214 (4th Cir.

2016) (“Bare legal conclusions ‘are not entitled to the assumption of truth’ and are insufficient to

state a claim.” (quoting Iqbal, 556 U.S. at 679)).

                                               III. DISCUSSION

       In their motion to dismiss, Defendants argue that any emotional damages claims must be

dismissed as a matter of law because they are duplicative of Plaintiff’s assault and battery claims

as, under West Virginia law, emotional damages are recoverable under assault and battery claims.

(ECF No. 7 at 4.) The Supreme Court of Appeals of West Virginia has stated that “the law does

not permit a double satisfaction for a single injury simply because [the plaintiff] has two legal

theories.” Harless v. First Nat’l Bank, 289 S.E.2d 692, Syl. Pt. 7 (W. Va. 1982). The Court

further held in Criss v. Criss, 356 S.E.2d 620 (W. Va. 1987), that “[b]ecause an action for assault

and battery allows for recovery of damages due to resulting emotional distress, a claim for the tort

of outrageous conduct is duplicitous of a claim for assault and battery.” Id. at Syl. Pt. 4.

       This District has applied the above precedent to motions to dismiss in cases in which the

plaintiff pled both assault and battery and IIED from the same event. For example, in Kelly v.

West Virginia Regional Jail, No. 2:18-cv-01074, 2019 WL 2865863, at *1 (S.D. W. Va. July 2,

2019), this District dismissed the plaintiff’s “outrage/intentional and/or reckless infliction of

emotional distress claims” stemming from an alleged beating he received from the defendant

correctional officers for being duplicative of the plaintiff’s assault and battery claims. See id. at

*3. In so finding, the Court, applying Criss, stated the following:

       In Count I, plaintiff claims the defendant correctional officers committed an assault
       and battery. Under that count [the plaintiff] may recover damages resulting from

                                                 3
          the emotional distress caused by the intentional torts committed by the defendant
          correctional officers. Accordingly, plaintiff’s Count II claim for intentional
          infliction of emotional distress or outrageous conduct is duplicative and is
          dismissed as to all defendants.

See id.

          Similarly, in Searls v. West Virginia Regional Jail & Correctional Facility, No. 3:15-cv-

9133, 2016 WL 4698547, at *1 (S.D. W. Va. Sept. 7, 2016), this District dismissed the plaintiff’s

outrage claims as duplicative of the plaintiff’s assault and battery claim at the motion to dismiss

where both claims stemmed from the same event—i.e., the plaintiff’s alleged sexual assault by the

defendant correctional officers. See id. at *4.

          Here, in Count I, Plaintiff alleges that Defendants are liable for assault and battery of

Plaintiff for spraying him with O.C. without just cause. (ECF No. 1-1 at 5, ¶ 11.) In Count II,

Plaintiff reincorporates the allegations in the previous paragraph and alleges that Defendants

caused Plaintiff to suffer severe emotional distress when they sprayed Plaintiff with O.C. and

physically battered him. (See id. at 5–7, ¶¶ 14–15.) Thus, a plain reading of the Complaint

shows that Plaintiff is seeking to recover under his IIED claim for the same events that he is seeking

recovery from under his assault and battery claim.

          Plaintiff argues that his IIED claim stems from a separate event than his assault and

battery—i.e., his time in the restraint chair. (See ECF No. 8 at 3–4.) However, that argument is

inconsistent with the Complaint as the Complaint alleges the same events, the use of O.C. spray,

under each count. As Plaintiff can recover damages from emotion distress through his assault and

battery claim, his IIED claim is duplicative and must be dismissed. See Kelly, 2019 WL 2865863,

at *3.



                                                  4
        Plaintiff lastly argues that the motion is premature as he is allowed to plead alternative

legal theories under Federal Rule of Civil Procedure 8(d)(2). (See ECF No. 8 at 4–5.) Federal

Rule of Civil Procedure 8(d)(2)–(3) provides that “[a] party may set out 2 or more statements of a

claim or defense alternatively or hypothetically, either in a single count or defense or in separate

ones . . . regardless of consistency.”   However, the Supreme Court of Appeals of West Virginia’s

decisions in Harless and Criss and the application of the legal principles established in those cases

by that Court and this District demonstrate that a plaintiff may not plead claims that give rise to

duplicative damages even at the motion to dismiss stage. See Harless, 289 S.E.2d at Syl. Pt. 7;

see also Kelly, 2019 WL 2865863, at *3; Stump v. Ashland, 499 S.E.2d 41, 50–51 (W. Va. 1997)

(applying Criss to a motion to dismiss an emotional distress claim for being duplicative of a

wrongful death claim).

                                                IV. CONLUSION

        For the reasons discussed more fully herein, the Court GRANTS Defendant’s motion to

dismiss Count II, (ECF No. 6), and DISMISSES Count II of the Complaint.

        IT IS SO ORDERED.

        The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented party.

                                               ENTER:         August 29, 2019




                                                  5
